                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   JING ZHAO, ESQ.
                                                                          Nevada Bar No. 11487
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           jzhao@grsm.com

                                                                      7   Attorneys for Defendant

                                                                      8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                               DISTRICT OF NEVADA
                                                                     10
                                                                          KALIFANO, INC.,                               )           Case No.: 2:19-cv-00916
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                 )           EJDC Case No. A-19-793644-C
                                                                                            Plaintiff,                  )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                 )           JOINT STIPULATION AND
                                        Las Vegas, NV 89101




                                                                          vs.                                           )           PROPOSED ORDER TO STAY
                                                                     13                                                 )           DISCOVERY PENDING COURT’S
                                                                          SIERRA HEALTH AND LIFE INSURANCE              )           RULING ON MOTION TO
                                                                     14   COMPANY, INC.; a Nevada corporation; and DOES )           DISMISS (ECF NO. 4) AND
                                                                          1-10 and ROE CORPORATIONS 11-20 inclusive, )              MOTION FOR REMAND TO
                                                                     15                                                 )           STATE COURT (ECF NO. 7)
                                                                                           Defendant.                   )
                                                                     16

                                                                     17          Plaintiff Kalifano, Inc. (“Kalifano”) and Defendant Sierra Health and Life Insurance
                                                                     18   Company, Inc. (“Sierra”) (collectively “Parties”), by and through their respective counsel,
                                                                     19   stipulate and respectfully request the Court stay written discovery and depositions (“Joint
                                                                     20   Stipulation”) pending the Court’s ruling on Sierra’s Motion to Dismiss (ECF No. 4) and
                                                                     21   Kalifano’s Motion for Remand to State Court (ECF No. 7) (collectively “Pending Motions”).
                                                                     22   The Parties believe the proposed stay is in the Parties’ and the Court’s interest of minimizing
                                                                     23   cost, and efficiency.
                                                                     24          In support of this request, the Parties provide the following information for the Court’s
                                                                     25   consideration:
                                                                     26          1.        Pursuant to Local Rule 26-1(a), “plaintiff’s attorney must initiate the scheduling
                                                                     27   of the conference required by Fed. R. Civ. P. 26(f) to be held within 30 days after the first
                                                                     28   defendant answers or otherwise appears.” On April 25, 2019, Kalifano originally filed its

                                                                                                                           -1-
                                                                      1   Complaint in the Eighth Judicial District Court in Clark County, Nevada, Case No. A-19-

                                                                      2   793644-C. On May 30, 2019, Sierra filed its Petition for Removal. (ECF No. 1.) On June 4,

                                                                      3   Sierra filed its Motion to Dismiss. (ECF No. 4.) On June 19, 2019, Kalifano filed its Motion to

                                                                      4   Remand to State Court. (ECF No. 7.)

                                                                      5          2.      Pursuant to Local Rule 26-1(d), “[f]ourteen days after the mandatory Fed. R. Civ.

                                                                      6   P. 26(f) conference, the parties must submit a stipulated discovery plan and scheduling order.

                                                                      7          3.      On July 15, 2019, the Parties held a conference to discuss discovery and case

                                                                      8   deadlines, and agreed to: (1) complete initial disclosures within twenty-one (21) days of filing

                                                                      9   this Joint Stipulation, and (2) enter a stipulation to extend discovery deadlines for written

                                                                     10   discovery and depositions (“Stay”) for the following reasons:
Gordon Rees Scully Mansukhani, LLP




                                                                     11          4.      Sierra’s Motion to Dismiss (ECF No. 4) seeks to dismiss this action in its entirety
                                     300 S. 4th Street, Suite 1550




                                                                     12   because Plaintiff brings multiple state law claims related to premium Kalifano paid to Sierra on
                                        Las Vegas, NV 89101




                                                                     13   behalf of a Kalifano employee (ECF No. 1). Sierra alleges that Kalifano’s claims are governed

                                                                     14   under the civil enforcement provisions of the Employee Retirement Income Security Act of 1974

                                                                     15   (“ERISA”), 28 U.S.C. §§ 1001 et seq. Sierra also alleges that any state law claims are preempted

                                                                     16   by ERISA and should be dismissed. Kalifano disputes the arguments raised in Sierra’s Motion

                                                                     17   to Dismiss (ECF No. 6), and alternatively, seeks leave to Amend/Correct Complaint (ECF No.

                                                                     18   9).

                                                                     19          5.      Kalifano’s Motion for Remand (ECF No. 7) seeks remand because it alleges that

                                                                     20   its claims do not satisfy the ERISA preemption test. Kalifano alleges Kalifano’s employee is not

                                                                     21   a participant and his claims could not have been brought under ERISA § 502(a)(1)(B), Kalifano

                                                                     22   also claims that it’s state claims are rooted in Sierra’s misrepresentation and impose duties

                                                                     23   independent of ERISA, and are therefore not subject to ERISA preemption. Sierra disputes the

                                                                     24   arguments raised in Kalifano’s Motion for Remand. (ECF No. 14.)

                                                                     25          6.      The Parties agree it is in the best interest of all parties to await the Court’s ruling

                                                                     26   on the Pending Motions prior to setting discovery deadlines and incurring the time and expense

                                                                     27   of propounding written discovery and conducting depositions in the event the Court dismisses

                                                                     28

                                                                                                                           -2-
                                                                      1   the action in whole or in part, or grants the remand. The Parties do not waive any argument

                                                                      2   and/or requested relief by agreeing to the Stay.

                                                                      3           7.      Federal district courts have “wide discretion in controlling discovery.” Little v.

                                                                      4   City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In exercising this discretion, a district court

                                                                      5   may stay discovery based on the filing of a motion that is “potentially dispositive of the entire

                                                                      6   case.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). See also Turner

                                                                      7   Broadcasting Sys. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (“Whether to grant a

                                                                      8   stay is within the discretion of the Court. . .”); Ministerio Roca Solida v. U.S. Dep’t of Fish &

                                                                      9   Wildlife, 288 F.R.D. 500, 506 (D. Nev. 2013) (“discovery should be stayed while dispositive

                                                                     10   motions are pending only when there are no factual issues in need of further immediate
Gordon Rees Scully Mansukhani, LLP




                                                                     11   exploration, and the issues before the Court are purely questions of law. . .”) (internal quotations
                                     300 S. 4th Street, Suite 1550




                                                                     12   omitted). The Pending Motions are dispositive and raise purely legal questions that can be
                                        Las Vegas, NV 89101




                                                                     13   resolved without discovery. It is within the Court’s power to grant a stay of discovery (other

                                                                     14   than the initial disclosures) at this time.

                                                                     15           8.      The parties agreed to the Stay to avoid the burden and expense of time-consuming

                                                                     16   and costly discovery. Rule 1 of the Federal Rules of Civil Procedure provides that the federal

                                                                     17   rules of practice should be “construed and administered to secure the just, speedy, and

                                                                     18   inexpensive determination of every action and proceeding” (emphasis added). Staying discovery

                                                                     19   as requested in this case is consistent with the spirit and intent of the Federal Rules of Civil

                                                                     20   Procedure. Further, should the Court agree that this entire matter is governed under ERISA, and

                                                                     21   Plaintiff files an Amended Complaint alleging ERISA-based claims, it is the Defendants’

                                                                     22   position that discovery will be much narrower than if the state law claims remain part of the

                                                                     23   litigation. See, e.g., Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006)

                                                                     24   (holding that Ninth Circuit case law limits a district court to the administrative record when the

                                                                     25   court is reviewing a case on the merits for an abuse of discretion); Neerdaels v. Group Short

                                                                     26   Term Disability & Long Term Disability Plan for Employees of Akamai Techs., Inc., 261 Fed.

                                                                     27   Appx. 7 (9th Cir. 2007) (affirming denial of motion to admit evidence outside the administrative

                                                                     28   record under an abuse of discretion standard of review). If the Stay is not granted, the parties

                                                                                                                             -3-
                                                                      1   will be required to engage in and incur the costs of discovery on issues which may be

                                                                      2   unnecessary, burdensome and unfair.

                                                                      3            9.    In order to preserve the parties’ resources, and to promote judicial economy, the

                                                                      4   parties have agreed, subject to the Court’s approval, to a Stay until this Court rules on the

                                                                      5   Pending Motions. The parties further stipulate to delayed submission of the stipulated discovery

                                                                      6   plan and discovery order for fourteen (14) days after this Court rules on the Pending Motions.

                                                                      7            10.   The Parties make this Joint Stipulation in good faith and not for the purposes of

                                                                      8   delay.

                                                                      9   DATED July 22, 2019.                                 Dated July 22, 2019

                                                                     10
                                                                          GORDON REES SCULLY                                   JESSE SBAIH & ASSOCIATES, LTD
Gordon Rees Scully Mansukhani, LLP




                                                                     11   MANSUKHANI, LLP
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                     13   /s/ Jing Zhao                                        /s/ Ines Olevic-Saleh
                                                                          Robert S. Larsen, Esq.                               Jesse M. Sbaih, Esq.
                                                                     14   Jing Zhao, Esq.                                      Ines Olevic-Saleh, Esq.
                                                                          300 South Fourth Street, Suite 1550                  The District at Green Valley Ranch
                                                                     15   Las Vegas, Nevada 89101                              170 South Green Valley Parkway
                                                                                                                               Suite 280
                                                                     16   Attorneys for Defendant                              Henderson, NV 89012

                                                                     17                                                        Attorneys for Plaintiff

                                                                     18

                                                                     19                                               ORDER

                                                                     20                                                IT IS SO ORDERED.

                                                                     21

                                                                     22                                                UNITED STATES MAGISTRATE JUDGE

                                                                     23
                                                                                                                                  July 23, 2019
                                                                     24                                                DATED:

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                         -4-
